


Exhibit 10.16

 

[g248342lgi001.jpg]

 

May 6, 2008 (As amended on May 29, 2008.)

 

Sandra Stark

[address]

 

Dear Sandy:

 

In connection with the termination of your employment with The First Marblehead
Education Resources, Inc. (the “Company”) on June 30, 2008, you are eligible to
receive the severance benefits described in the “Description of Severance
Benefits” attached to this letter agreement as Attachment A if you sign and
return this letter agreement to me no earlier than June 30, 2008 and it becomes
binding between you and the Company. By signing and returning this letter
agreement and not revoking your acceptance, you will be entering into a binding
agreement with the Company and will be agreeing to the terms and conditions set
forth in the numbered paragraphs below, including the release of claims set
forth in paragraph 3. Therefore, you are advised to consult with an attorney
before signing this letter agreement and you may take up to forty-five (45) days
to do so. If you sign this letter agreement, you may change your mind and revoke
your agreement during the seven (7) day period after you have signed it. If you
do not so revoke, this letter agreement will become a binding agreement between
you and the Company upon the expiration of the seven (7) day revocation period.

 

If you choose not to sign and return this letter agreement by June 30, 2008 or
if you revoke your acceptance of this letter agreement during the revocation
period, you shall not receive any severance benefits from the Company. You will,
however, receive payment on your termination for your final wages and any unused
vacation time accrued through the Termination Date (as defined herein). Also,
regardless of signing this letter agreement, if eligible, you may elect to
continue receiving group medical insurance pursuant to the federal “COBRA” law,
29 U.S.C. § 1161 et seq. All premium costs for “COBRA” shall be paid by you on a
monthly basis for as long as, and to the extent that, you remain eligible for
COBRA continuation. You should consult the COBRA materials to be provided by the
Company for details regarding these benefits. All other benefits, including life
insurance and long-term disability, will cease upon your Termination Date.

 

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this letter agreement and do not revoke it
within the seven (7) day revocation period:

 

1.                                       Termination Date - Your effective date
of termination from the Company is June 30, 2008 (the “Termination Date”).

 

2.                                       Description of Severance Benefits - The
severance benefits paid to you if you timely sign, return, and do not revoke
this letter agreement are described in the “Description of Severance Benefits”
attached as Attachment A (the “severance benefits”).

 

The First Marblehead Corporation

806 Boylston Street, 34th Floor

Boston, MA 02199

Phone 800 895.4283

www.firstmarblehead.com

 

Creating Solutions for Education Finance

 

--------------------------------------------------------------------------------


 

3.                                       Release - In consideration of the
payment of the severance benefits, which you acknowledge you would not otherwise
be entitled to receive, you hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
successors and assigns, agents and employees (each in their individual and
corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which you ever had or now have against the Released Parties,
including, but not limited to, those claims arising out of your employment with
and/or separation from the Company, including, but not limited to, all claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A),
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
et seq., the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1
et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the
Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, § 105D, all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options; and any claim or damage arising out of your employment with or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that you acknowledge
that you may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding).

 

4.                                       Invention, Non-Disclosure,
Non-Competition and Non-Solicitation Obligations - You acknowledge and reaffirm
your obligation to keep confidential and not to disclose any and all non-public
information concerning the Company which you acquired during the course of your
employment with the Company, including, but not limited to, any non-public
information concerning the Company’s business affairs, business prospects and
financial condition, as is stated more fully in the Invention, Non-Disclosure,
Non-Competition and Non-Solicitation Agreement you executed on December 5, 2005.

 

2

--------------------------------------------------------------------------------


 

5.                                       Return of Company Property - You
confirm that you have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, Company vehicles and any other Company-owned
property in your possession or control and have left intact all electronic
Company documents, including but not limited to, those that you developed or
helped to develop during your employment. You further confirm that you have
cancelled all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

 

6.                                       Business Expenses and Compensation -
You acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your employment and
that no other reimbursements are owed to you. You further acknowledge that you
have received payment in full for all services rendered in conjunction with your
employment by the Company and that no other compensation is owed to you except
as provided herein.

 

7.                                       Non-Disparagement - You understand and
agree that, as a condition for payment to you of the consideration herein
described, you shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition.

 

8.                                       Amendment - This letter agreement shall
be binding upon the parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators.

 

9.                                       Waiver of Rights - No delay or omission
by the Company in exercising any right under this letter agreement shall operate
as a waiver of that or any other right. A waiver or consent given by the Company
on any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.

 

10.                                 Validity - Should any provision of this
letter agreement be declared or be determined by any court of competent
jurisdiction to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this letter
agreement.

 

11.                                 Confidentiality - To the extent permitted by
law, you understand and agree that as a condition for payment to you of the
severance benefits herein described, the terms and contents of this letter
agreement, and the contents of the negotiations and discussions resulting in
this letter agreement, shall be maintained as confidential by you and your
agents and representatives and shall not be disclosed to any third party except
to the extent required by federal or state law or as otherwise agreed to in
writing by the Company.

 

3

--------------------------------------------------------------------------------


 

12.                                 Cooperation - You agree to cooperate with
the Company in the investigation, defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company. Your cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel to prepare for discovery or any mediation, arbitration, trial,
administrative hearing or other proceeding or to act as a witness when
reasonably requested by the Company at mutually agreeable times and at locations
mutually convenient to you and the Company. You also agree to cooperate with the
Company in the transitioning of your work, and will be available to the Company
for this purpose or any other purpose reasonably requested by the Company.

 

13.                                 Tax Provision - In connection with the
severance benefits provided to you pursuant to this letter agreement, the
Company shall withhold and remit to the tax authorities the amounts required
under applicable law, and you shall be responsible for all applicable taxes with
respect to such severance benefits under applicable law. You acknowledge that
you are not relying upon advice or representation of the Company with respect to
the tax treatment of any of the severance benefits set forth in Attachment A.

 

14.                                 Nature of Agreement - You understand and
agree that this letter agreement is a severance agreement and does not
constitute an admission of liability or wrongdoing on the part of the Company.

 

15.                                 Eligibility for Severance Program. Attached
to this letter agreement as Attachment B is a description of (i) any class, unit
or group of individuals covered by the program of severance benefits which the
Company has offered to you, and any applicable time limits regarding such
severance benefit program; and (ii) the job title and ages of all individuals
eligible or selected for such severance benefit program, and the ages of all
individuals in the same job classification or organizational unit who are not
eligible or who were not selected for such severance benefit program.

 

16.                                 Acknowledgments - You acknowledge that you
have been given at least forty-five (45) days to consider this letter agreement,
including Attachments A and B, and that the Company advised you to consult with
an attorney of your own choosing prior to signing this letter agreement. You
understand that you may revoke this letter agreement for a period of seven
(7) days after you sign this letter agreement, and the letter agreement shall
not be effective or enforceable until the expiration of this seven (7) day
revocation period. You understand and agree that by entering into this letter
agreement you are waiving any and all rights or claims you might have under The
Age Discrimination in Employment Act, as amended by The Older Workers Benefit
Protection Act, and that you have received consideration beyond that to which
you were previously entitled.

 

17.                                 Voluntary Assent - You affirm that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this letter agreement, and that you
fully understand the meaning and intent of this letter agreement. You state and
represent that you have had an opportunity to fully discuss and review the terms
of this letter agreement, including Attachments A and B, with an attorney. You
further state and represent that you have carefully read this letter

 

4

--------------------------------------------------------------------------------


 

agreement, including Attachments A and B, understand the contents herein, freely
and voluntarily assent to all of the terms and conditions hereof, and sign your
name of your own free act.

 

18.                                 Applicable Law - This letter agreement shall
be interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions. You hereby irrevocably submit to
and acknowledge and recognize the jurisdiction of the courts of the Commonwealth
of Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this letter agreement, are the only courts of
competent jurisdiction), over any suit, action or other proceeding arising out
of, under or in connection with this letter agreement or the subject matter
hereof.

 

19.                                 Entire Agreement - This letter agreement,
including Attachments A and B, contains and constitutes the entire understanding
and agreement between the parties hereto with respect to your severance benefits
and the settlement of claims against the Company and cancels all previous oral
and written negotiations, agreements, commitments and writings in connection
therewith. Nothing in this paragraph, however, shall modify, cancel or supersede
your obligations set forth in paragraph 4 herein.

 

If you have any questions about the matters covered in this letter agreement,
please call me at (617) 638-2079.

 

 

Very truly yours,

 

 

 

The First Marblehead Education Resources, Inc.

 

 

 

/s/ Robin Camara

 

Robin Camara

 

Senior Vice President, Human Resources

 

 

I hereby agree to the terms and conditions set forth above and in Attachments A
and B. I have been given at least forty-five (45) days to consider this letter
agreement (including Attachments A and B) and I have chosen to execute this on
the date below. I intend that this letter agreement become a binding agreement
between me and the Company if I do not revoke my acceptance in seven (7) days.

 

/s/ Sandra Stark

 

Date

June 30, 2008

Sandra Stark

 

 

 

To be returned no earlier than June 30, 2008.

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

DESCRIPTION OF SEVERANCE BENEFITS

 

Severance: The Company will pay you severance pay in the form of continuation of
your base salary, less all applicable state and federal taxes, for six
(6) months (the “Severance Pay Period”). This severance will begin on July 1,
2008 and will conclude on December 31, 2008. This severance pay will be paid in
accordance with the Company’s normal payroll procedures but in no event earlier
than the eighth (8th) day after execution of this letter agreement and provided
that you do not revoke this agreement.

 

Benefits: Effective as of the Termination Date, you shall be considered to have
elected to continue receiving group medical insurance pursuant to the federal
“COBRA” law, 29 U.S.C. § 1161 et seq. During the six (6) months following your
Termination Date, from July 1, 2008 to December 31, 2008, the Company shall
continue to pay the share of the premium for such coverage that is paid by the
Company for active and similarly-situated employees who receive the same type of
coverage. The remaining balance of any premium costs, and all premium costs
after December 31, 2008, shall be paid by you on a monthly basis for as long as,
and to the extent that, you remain eligible for COBRA continuation. You should
consult the COBRA materials to be provided by the Company for details regarding
these benefits.

 

Restricted Stock Units: Per the terms of your Restricted Stock Agreement granted
under the 2003 Stock Incentive Plan, The Company will vest 10,500 Restricted
Stock Units on July 1, 2008, the day following your Termination Date. This
includes 4,500 units that would have vested on August 15, 2008, and 6,000 units
that would have vested on January 24, 2009. No shares will be delivered pursuant
to the vesting of RSU’s unless and until you pay to the Company, or make
provisions satisfactory to the Company for payment of any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.

 

Outplacement: Executive outplacement services will be arranged for you with
Keystone/Essex Partners. The use of the outplacement services must occur within
the twelve (12) month period following your Termination Date. The cost of these
outplacement services will be paid by the Company.

 

All other benefits, including life insurance and long-term disability, will
cease upon the Termination Date.

 

6

--------------------------------------------------------------------------------
